Citation Nr: 0124284	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a 
fractured coccyx.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the veteran's claim for 
service connection for residuals of a fractured coccyx.  Also 
in this decision the RO denied the veteran's claim for 
service connection for depression secondary to a fractured 
coccyx.  As the veteran's appeal pertains only to the issue 
of service connection for residuals of a fractured coccyx, 
this will be the only matter addressed.

In an August 2001 letter to the RO, the veteran's 
representative noted the veteran's June 2000 request to 
attend a hearing before a traveling member of the Board, and 
requested that further action be deferred on the claim until 
such a hearing was scheduled.  Subsequent to this, in August 
2001, the veteran was notified of a scheduled hearing in 
September 2001.  He failed to report to this hearing.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In the substantive appeal received in June 2000, the veteran 
stated the service medical records on file are "not correct, 
one sided and incomplete."  He also said that they do not 
reflect what really happened.  These records show that the 
veteran injured his back approximately one year prior to 
service when he fell off a horse.  They also show that he was 
medically discharged from service with a diagnosis of 
nonunion of fracture of coccyx.  This condition was 
determined by the Medical Board determined to have existed 
prior to service and was not aggravated thereby.

So as to fulfill the requirements of the VCAA, the veteran 
should be given the opportunity to explain his statements 
regarding the inaccuracy and incompleteness of the evidence 
on file as well as the opportunity to provide any additional 
evidence to support his claim.  Also, on his January 1999 
claim for VA benefits, the veteran provided the names of two 
family members who were aware of his back disability 
following service.  The veteran should be given the 
opportunity to provide statements from these family members 
to support his claim.  38 U.S.C.A. § 5103(a).

Furthermore, the record contains a July 2000 letter from a 
private attorney informing VA that the veteran had a pending 
claim for disability benefits with the Social Security 
Administration (SSA).  This puts VA on notice of the 
existence of pertinent records in the custody of the 
government which must be obtained.  See 38 U.S.C.A. 
§ 5103A(c)(3).  While a decision by the SSA is not 
controlling with respect to VA's determination, it like other 
pertinent evidence cannot be ignored and, to the extent its 
conclusions are not accepted, the Board should give reasons 
and bases for its decision.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 
(1991).

Moreover, the RO should conduct any other development that is 
necessary in order to make a fully informed decision in this 
matter.  Such development may include affording the veteran a 
VA medical examination if deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5101A(d).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers, who may possess 
additional records pertaining to his 
claim for service connection for a back 
disability. Efforts to obtain pertinent 
records must be documented in the claims 
file and the veteran must be informed of 
the results of the requests for records 
in keeping with the VCAA.  Any records 
received should be associated with the 
claims file.

2.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's disability claim along with the 
medical evidence on which the decision 
was based.  These records should then be 
incorporated into the claims file.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and implementing 
regulations is completed, to include 
affording the veteran a VA examination if 
necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).

4.  The RO should readjudicate the claim 
for service connection for residuals of a 
fractured coccyx.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished 
with a new supplemental statement of the 
case and be given an opportunity to 
respond.  

The case should then be returned to the Board, if in order.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




